Title: To Alexander Hamilton from Jeremiah Olney, 3 July 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 3rd. July 1793.
Sir.

I am obliged by your reply to my Questions relative to the SeaLetters; but if the blank in the English translation of the Certificate is filled to correspond with the Dutch Original, as you direct, it will read very awkwardly—thus “We Samuel Cha⟨rles⟩ Esquire, make known, that the master of John Thomas of Providence, appearing before us, has declared upon oath, that the Vessel, called the Nancy,” &c.
On the 26th of June, I acquainted you with the occurrence of a Case relative to the arrival here of a Registered Vessel wch. cleared from New-York after the First of June, with an expired License: I now beg leave, in order to obtain your Instructions, to inform you, that Two small Enrolled Vessels have since arrived here, in similar circumstances; One having been cleared at New-York, and the other at Little Egg-Harbour, after the expiration of their Licenses; the Masters declaring that the Collectors told them, they must procure new ones at the District to which their Vessels belonged. If this is a right construction of the Law, Coasting Vessels will frequently meet with great embarrassments; for by the Ice, or other unavoidable accidents, they may be prevented from returning home for several Months, when, their Licenses having expired, they must either continue where they then are, or by proceeding to another District, incur the Penalty of confiscation of Vessel and Cargo, or at least, the payment of foreign Tonnage and Fees. Your Opinion on this point will be particularly pleasing to me.
I have the Honor, most respectfully to be,   Sir   Your Obedt. and Most Hume. Servant

Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury.

